DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/26/2022. 
Claim(s) 1-13 are currently pending. 
Claim(s) 5-10 have been withdrawn. 
Claim(s) 1-2 have been amended. 
Claim(s) 12-13 have been added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/26/2022, with respect to the rejection of claim(s) 1,3 and 11 under 35 U.S.C. 103 have been fully considered and are rejection of claim(s) 1, 3 and 11 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see Remarks filed 01/26/2022, with respect to the rejection of claim(s) 2 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3 and 11 under 35 U.S.C. 103 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-10 directed to a method of producing a thermoelectric conversion module non-elected without traverse in the response filed 04/16/2021.  Accordingly, claims 5-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 5-10.

Allowable Subject Matter
Claims 1-4 and 12-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the second electrode portion includes a glass-containing region and a glass-free region in this order from a second insulating layer side in a lamination direction, the glass-containing region is a region dispersing glass particles inside the sintered body of Ag” in the context of other limitations recited in the claim.
	Shutoh (US 2002/0179135) teaches a thermoelectric conversion module (1) including wherein a glass component (7) is present between a first electrode layer (42) and an insulating layer (8) [Fig. 2], the electrode layer corresponding to the glass-free region and the glass component (7) corresponding to the claimed glass-containing region.  However, Shutoh does not teach the glass-containing region dispersing glass particles inside the sintered body of Ag.
	Oi is also silent the glass-containing region dispersing glass particles inside the sintered body of Ag.  While Oi teaches a layer dispersing conductive particles in a glass region, Oi does not teach the glass-containing region as set forth in the claims.
	One of ordinary skill would not be motivated to modify the glass-containing region such that it is a region dispersing glass particles inside the sintered body of Ag as such would require a substantial reconstruction and redesign of the elements shown in Shutoh and Oi as well as a change in the basic principle under which the prior art construction was designed to operate.
Regarding claims 2-4 and 12-13
	Claims 2-4 and 12-13 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721